F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           APR 30 2003
                            FOR THE TENTH CIRCUIT
                                                                       PATRICK FISHER
                                                                                Clerk


    STEVEN ALAN SPEAR,

                Petitioner-Appellant,

    v.                                                   No. 02-3120
                                                  (D.C. No. 00-CV-3389-RDR)
    STEVEN L. ANDRASCHKO,                                 (D. Kansas)
    Commandant,

                Respondent-Appellee.


                             ORDER AND JUDGMENT           *




Before EBEL , BALDOCK , and LUCERO , Circuit Judges.




         Steven Alan Spear appeals from the district court’s denial of his habeas

petition, filed pursuant to 28 U.S.C. § 2241. Petitioner raised eleven issues

before the district court, challenging various aspects of his parole revocation

hearing before the Army Clemency and Parole Board. He raises seven issues on


*
  The case is unanimously ordered submitted without oral argument pursuant to
Fed. R. App. P. 34(a)(2) and 10th Cir. R. 34.1(G). This order and judgment is not
binding precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. The court generally disfavors the citation of orders and
judgments; nevertheless, an order and judgment may be cited under the terms and
conditions of 10th Cir. R. 36.3.
appeal. 1 Because all of these arguments are meritless, we exercise jurisdiction

under 28 U.S.C. §§ 1291 and 2253(a), and affirm.

       We review the district court’s decision to deny habeas relief de novo.   Khan

v. Hart , 943 F.2d 1261, 1262 (10th Cir. 1991). However, our review is “a narrow

one, and the [parole board’s] decision should not be disturbed by the courts unless

there is a clear showing of arbitrary and capricious action or an abuse of

discretion.”   Sotelo v. Hadden , 721 F.2d 700, 702 (10th Cir. 1983).

       On appeal, Spear’s chief contention is that the parole board and the district

court erred in failing to apply certain provisions from the Manual for

Courts-Martial and the Rules for Courts-Martial. However, these authorities

apply only to proceedings before courts-martial, which are strictly courts of

criminal jurisdiction. Because parole revocation is not part of a criminal

prosecution, “the full panoply of rights due a    defendant in such a proceeding does

not apply.”    Morrissey v. Brewer , 408 U.S. 471, 480 (1972). Spear’s claims based

on 10 U.S.C. § 831(b) are similarly baseless because the language of this

provision of the Uniform Code of Military Justice clearly states that it protects

against self-incriminatory statements that may be used as evidence against a




1
      Appellee asserts that petitioner has exhausted all available military
remedies. See Schlesinger v. Councilman , 420 U.S. 738, 758 (1975).

                                            -2-
suspect or accused “in a trial by court-martial.”   Id. This provision does not apply

to petitioner’s parole proceedings.

       Upon review of the balance of petitioner’s arguments in light of the

applicable constitutional protections, we conclude that the parole board’s decision

was neither arbitrary and capricious nor an abuse of its discretion. The judgment

is therefore AFFIRMED . Petitioner’s motion to supplement his opening brief is

granted. The mandate shall issue forthwith.

                                                      Entered for the Court



                                                      Carlos F. Lucero
                                                      Circuit Judge




                                             -3-